DETAILED ACTION
Allowable Subject Matter
	Claims 1-20 are allowed.  
	The following is an examiner’s statement of reasons for allowance: applicant’s arguments on pages 9 and 10 of remarks filed 18 November 2021 are persuasive.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
US 20120323873 A1
Par. 3, 6
Locked columns in a row lock 
US 20130031452 A1
Par. 36-41
Row and column locking
US 20070118523 A1
Par. 34
Timeout period for lock requests
US 20120209901 A1
Pars. 29, 116
Time-sliced thread execution and row locks
US 7739385 B1
Col. 7, lines 59-64; Col. 8, lines 47-55
Timers for locks, lock tables and row locks




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154